 



EXHIBIT 10.1
MOVIE GALLERY, INC.
PERFORMANCE BONUS PLAN
     1) Purposes of the Plan. The Plan is intended to increase stockholder value
and the success of the Company by motivating Participants (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by offering Participants the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under section 162(m) of the Code.
     2) Definitions.
          (a) “Actual Award” means as to any Performance Period, the actual cash
award (if any) payable to the Participant for a Performance Period. Each Actual
Award is determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 8(a) to eliminate or reduce the Actual Award
otherwise payable.
          (b) “Base Salary” means any Performance Period, the Participant’s
earned salary during that Performance Period. Such Base Salary shall be before
both (a) deductions for taxes or benefits, and (b) deferrals of compensation
pursuant to Company-sponsored plans.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cash Flow” means cash generated from operating activities.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall consist solely of two
or more members of the Board who are not employees of the Company and who
otherwise qualify as “outside directors” within the meaning of Section 162(m).
          (g) “Company” means Movie Gallery, Inc.
          (h) “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as Performance-Based
Compensation.
          (i) “EBITDA” means earnings before interest, taxes, depreciation and
amortization, as may be adjusted.
          (j) “Fiscal Year” means a fiscal year of the Company.
          (k) “Maximum Award” means as to any Participant for any Performance
Period, $4 million.
          (l) “Participant” means an eligible executive or key employee of the
Company participating in the Plan for a Performance Period.
          (m) “Payout Formula” means as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 7 in order to
determine the

1



--------------------------------------------------------------------------------



 



Actual Awards (if any) to be paid to Participants. The formula or matrix may
differ from Participant to Participant.
          (n) “Performance-Based Compensation” means compensation that is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m).
          (o) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant for a Target Award for a Performance Period. As determined by the
Committee, the Performance Goals applicable to an Actual Award and/or Target
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) EBITDA, (ii) Cash Flow, (iii) Pre-Tax
Margin, (iv) Profit, (v) Return on Assets, (vi) Return on Invested Capital,
and/or (vii) Revenue. Performance Goals may differ from Participant to
Participant, Performance Period to Performance Period and from award to award.
Any Performance Goal may be tested or measured, as applicable, (1) in absolute
terms, (2) in relative terms (including, but not limited, the passage of time
and/or against other companies or financial metrics), (3) on a per share and/or
share per capita basis, (4) against the performance of the Company as a whole or
against particular segments or products of the Company, and/or (5) on a pre-tax
or after-tax basis. On or prior to the Determination Date, the Committee shall
determine whether any element(s) (for example, but not by way of limitation, the
effect of mergers or acquisitions) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participants (whether or
not such determinations result in any Performance Goal being measured on a basis
other than generally accepted accounting principles).
          (p) “Performance Period” means any Fiscal Year or such other period
shorter or longer than a Fiscal Year, as determined by the Committee in its sole
discretion. However, no Performance Period shall have a duration longer than
three Fiscal Years. Also, with respect to any Participant, no more than three
Performance Periods shall exist at any one time.
          (q) “Plan” means this Performance Bonus Plan, as amended from time to
time.
          (r) “Pre-Tax Margin” means the percentage equal to Profit, divided by
Revenue.
          (s) “Profit” means net income.
          (t) “Return on Assets” means the percentage equal to Profit, divided
by average net assets.
          (u) “Return on Invested Capital” means the percentage equal to Profit,
divided by average invested capital.
          (v) “Revenue” means net sales to third parties.
          (w) “Section 162(m) “means Section 162(m) of the Code, or any
successor to Section 162(m), as that Section may be interpreted from time to
time by the Internal Revenue Service, whether by regulation, notice or
otherwise.
          (x) “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 6.

2



--------------------------------------------------------------------------------



 



     3) Plan Administration.
          a) The Committee shall be responsible for the general administration
and interpretation of the Plan and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Plan:
               i) discretionary authority to construe and interpret the terms of
the Plan, and to determine eligibility, Actual Awards and the amount, manner and
time of payment of any Actual Awards hereunder;
               ii) to prescribe forms and procedures for purposes of Plan
participation and distribution of Actual Awards; and
               iii) to adopt rules, regulations and bylaws and to take such
actions as it deems necessary or desirable for the proper administration of the
Plan.
          b) Any rule or decision by the Committee that is not inconsistent with
the provisions of the Plan shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.
     4) Eligibility. The employees eligible to participate in the Plan for a
given Performance Period shall be employees of the Company who are designated by
the Committee in its sole discretion. No person shall be automatically entitled
to participate in the Plan.
     5) Performance Goal Determination. The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing on or prior to the
Determination Date.
     6) Target Award Determination. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing prior to the Determination Date.
     7) Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be set forth in
writing prior to the Determination Date, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved, and (d) provide for an Actual Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, in no event shall a Participant’s Actual Award for any Performance
Period exceed the Maximum Award.
     8) Determination of Awards; Award Payment.
          a) Determination and Certification. After the end of each Performance
Period, the Committee shall certify in writing (for example, in its meeting
minutes) the extent to

3



--------------------------------------------------------------------------------



 



which the Performance Goals applicable to each Participant for the Performance
Period were achieved or exceeded. The Actual Award for each Participant shall be
determined by applying the Payout Formula to the level of actual performance
that has been certified by the Committee. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, may (a) eliminate or reduce
the Actual Award payable to any Participant below that which otherwise would be
payable under the Payout Formula, and (b) determine whether or not a Participant
will receive an Actual Award in the event the Participant incurs terminates his
or her employment with the Company prior to the date the Actual Award otherwise
is to be paid.
          (b) Right to Receive Payment. Each Actual Award that may become
payable under the Plan shall be paid solely from the general assets of the
Company. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
          (c) Form of Payment. The Company shall pay all Actual Awards in cash
paid to the Participant.
          (d) Timing of Payments. Except as provided in Section 8(e), the
Company shall distribute amounts payable to Participants as soon as is
practicable following the determination and written certification of the Actual
Award for a Performance Period, but in no event later than 90 days after the end
of the applicable Performance Period.
          (e) Deferral. The Committee may defer payment of, and apply a vesting
schedule to, one or more Actual Awards, or any portion(s) thereof, as the
Committee (in its sole discretion) determines, except that no such vesting
schedule may exceed four years. In addition, the Committee, in its sole
discretion, may permit a Participant to defer receipt of the payment of cash
that would otherwise be delivered to a Participant under the Plan. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.
     9) Term of Plan. Subject to approval of the Company’s stockholders at the
Company’s 2006 Annual Meeting, the Plan shall become effective on January 2,
2006. The Plan shall continue until terminated under Section 10 of the Plan.
     10) Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Actual Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made that would (i) impair
any payments to Participants made prior to such amendment, modification,
suspension or termination, unless the Committee has made a determination that
such amendment or modification is in the best interests of all persons to whom
Actual Awards have theretofore been granted; provided further, however, that in
no event may such an amendment or modification result in an increase in the
amount of compensation payable pursuant to such Actual Award or (ii) cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation. To the extent necessary or advisable under
applicable law, including Section 162(m), Plan amendments shall be subject to
stockholder approval. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in this Plan.
     11) Withholding. Distributions pursuant to this Plan shall be subject to
all applicable federal and state tax and withholding requirements.

4



--------------------------------------------------------------------------------



 



     12) Employment. This Plan does not constitute a contract of employment or
compensation or impose on either the Participant or the Company any obligation
to retain the Participant as an employee. This Plan does not change the status
of the Participant as an employee at will, the policies of the Company regarding
termination of employment, nor guarantee further continuing participation in the
Plan.
     13) Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
     14) Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
     15) Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.
     16) Governing Law. The Plan shall be governed by the laws of the State of
Delaware (without regard to its conflict of laws provisions).

5